Citation Nr: 1602146	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO. 14-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1944 to September 1945. The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

As an initial matter, the Board notes that the appellant has not completed a power of attorney form naming a representative. While the Veteran was previously represented by the Georgia Department of Veteran's Services based on a validly executed March 1999 power of attorney, that representation does not transfer to the appellant for the purposes of this claim. Further, the Georgia Department of Veteran's Services has not participated in this appeal. As there is no valid power of attorney form of record from the appellant, the Board will treat the appellant as unrepresented. Should the appellant desire representation, she should submit a new, signed and dated power of attorney form in favor of her chosen representative.

The Board remanded the issues on appeal for additional development in August 2015. The requested opinion having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in April 2012. The underlying cause of death listed on his death certificate was end-stage renal failure, with contributing causes of transitional cell cancer, heart failure and coronary artery disease.

2. At the time of the Veteran's death, service connection was in effect for an abdominal scar at 50 percent, degenerative disc disease of the lumbar spine at 20 percent, urinary incontinence at 20 percent, bilateral lower extremity radiculopathy at 10 percent, and erectile dysfunction at a noncompensable level.

3. The Veteran's end-stage renal failure, or noted contributory causes, was not present within one year after discharge from service, and is not shown to be etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSIONS OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the claimant's behalf, and the evidence she is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cause of death claims, VA must also provide notice of the conditions, if any, for which a veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a dependency and indemnity (DIC) claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA issued a VCAA letter in November 2013, prior to the initial unfavorable adjudication in January 2014. This letter advised the appellant of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined. It further informed the appellant of the additional information necessary in DIC claims, in accordance with Hupp v. Nicholson. Id. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.




B. Duty to Assist

In a DIC case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. VA also obtained medical opinions in January 2015 and September 2015. The opinions were adequate because the reviewing physicians reviewed the claims file and provided a sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the medical opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the appellant's claim for service connection for the cause of the Veteran's death. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

II. Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 C.F.R. § 3.5 (2013). Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312 .

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the Veteran's death was the result of his military service, and specifically that the Veteran's service-connected residuals of a gunshot wound, with retained foreign bodies, caused or contributed to his end stage renal failure based on their proximity to the kidneys. The cause of death on the Veteran's death certificate was end-stage renal failure, with transitional cell cancer, heart failure and coronary artery disease (CAD) listed as contributory causes. At the time of his death, the Veteran was service-connected for an abdominal scar at 50 percent, degenerative disc disease of the lumbar spine at 20 percent, urinary incontinence at 20 percent, bilateral lower extremity radiculopathy at 10 percent for each extremity, and erectile dysfunction at a noncompensable level. 

The Board acknowledges that the appellant believes that the Veteran's service-connected disabilities, specifically the residuals of his gunshot wound, contributed to and were a direct cause of his death; however, the Board finds that the question at issue, specifically whether that is the case, is inherently medical in nature, and requires specific medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  End-stage renal failure and cancer are not disabilities for which their causes may be observable through the lay senses.  Therefore, the appellant's beliefs as to causation warrant no probative value. 

Turning to the medical evidence, VA medical opinions from January 2015 and September 2015 are of record. In the January 2015 opinion, the physician indicated that it was less likely than not that the service-connected residuals of a gunshot wound caused or contributed to the Veteran's death from end-stage renal failure, or resulted in the other contributing conditions of transitional cell cancer, heart failure and CAD. The examiner noted that, upon review of the file, the original exploratory laparotomy that was done following the gunshot wound in February 1945 noted no kidney damage as a result, and that instead the damage was to the intestines. The physician further noted that while the Veteran subsequently developed adhesions inside the abdomen, there is no medical evidence indicating that these adhesions impaired kidney function.

In a September 2015 addendum opinion, the same examiner indicated that it was less likely than not that the Veteran's use of NSAIDs and other medication as treatment for his residuals of a gunshot wound and low back disabilities caused or contributed to his end-stage renal failure. The physician noted that, based on the medical evidence, the Veteran had normal kidney functions for many decades following the gunshot wound, as evidence by normal creatinine levels on a test from September 1994. The examiner further indicated that prior to 2000, it was noted that the Veteran would take 400 milligrams of ibuprofen from time to time, which the examiner stated was a small dose.

In May 2000, the Veteran was switched to Lortab, a combination of acetaminophen and hydrocodone, as he had complained that NSAIDs were no longer effective. In September 2002, the Veteran was noted to have increased creatinine levels, but was not noted to be taking NSAIDs at the time. Overall, the examiner stated that due to the intermittent use and low dosage size, it was much less likely than not that the Veteran's use of NSAIDs for his gunshot residuals and low back caused or contributed to his end-stage renal failure. As the two opinions are based on accurate facts and contain a thorough and well-reasoned rationale, the Board finds that the opinions are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

Two private medical opinions have also been associated with the claims file. The first is dated January 2010, and simply states that, in the physician's opinion, the Veteran's hematuria was the result of his war injuries and treatment therefor. However, the examiner provided no supporting rationale or reasoning for this opinion. To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez, 22 Vet. App. 295. As the examiner provided no explanation in support of his general statement that the Veteran's injuries caused his renal failure, the Board finds that the opinion is of no probative weight. Id.

A second private opinion was submitted in September 2014, in which the opining physician states that the shrapnel wounds could as likely as not have been the cause of death. However, as with the January 2010 opinion, this physician provided no reasoning supporting his conclusion. Nieves-Rodriguez, 22 Vet. App. 295. As there is no underlying rationale provided to support its general conclusion, this opinion is also of no probative value in this case. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).
Treatment records associated with the claims file are silent for any opinions indicating that the Veteran's service-connected disabilities, specifically his service-connected residuals of a gunshot wound and low back disability, in any way caused or contributed to the Veteran's end-stage renal failure. Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's residuals of a gunshot wound caused or contributed to his end-stage renal failure. The appellant's statements are not competent concerning a medical link, and the conclusory private opinions are outweighed by the well-reasoned VA opinions. As such, service connection for the cause of the Veteran's death is denied.

As to whether service connection may be warranted on a direct or presumptive basis or based on continuity of symptomatology for the end-stage renal failure or the contributing conditions of transitional cell cancer, heart failure and CAD, the Board finds that it is not. It has not been argued, and the medical evidence does not show, that any of these conditions manifested to any degree or were diagnosed during the Veteran's active duty service. Further, it is uncontroverted that the noted primary and contributory causes of death were not present until many years after service. Indeed, the September 2015 medical opinion noted that the Veteran had normal renal test results for almost fifty years following service. As there is no evidence of in-service injury or manifestation within the first post service year, service connection for these disabilities is not warranted in this case. 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


